Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Link(US 8,781,442).
Regarding claim 11, Link discloses a vehicle telematics device comprising: a connector configured to mate with a corresponding connector of a vehicle(Column 29, Lines 49-51, an apparatus comprising a telematics control unit. The apparatus can be installed in a vehicle), wherein the connector includes a main power terminal to receive main power from a main battery of the vehicle(Fig. 36, Column 42, Lines 50-53, Vehicle Battery power 3603); a local battery internal to the vehicle telematics device and configured to supply battery power(Column 42, Lines 50-53, Backup Battery power 3605); a power switch coupled to the main power terminal, the local battery, and a power bus of the vehicle telematics device(Fig. 36, Column 42, Lines 50-53, power switch 3602), wherein the power switch is controllable to selectively supply and remove the battery power from the local battery to the power bus while the main power is unavailable(Column 43, Lines 19-27, receiving power from a battery backup at 3701, receiving a request for a telematics service at 3702, and determining if the request is for an emergency service at 3703, wherein if the request is not for an emergency service the request is denied at 3704 and if the request is for an emergency service, providing the emergency service at 3705. Receiving power from a battery backup can comprise receiving power when a main battery is no longer operational); a hibernatable circuit coupled to the power bus to receive power therefrom; and a hibernate control circuit coupled to the power switch and configured to control, in response to receipt of a command signal, the power switch to (i) supply the battery power from the local battery to the power bus or (ii) remove the battery power from the power bus, wherein removal of the battery power from the power bus, while the main power is unavailable, causes the hibernatable circuit to enter a low power state in which the hibernatable circuit draws less power than when the hibernatable circuit is not in the low power state(Column 43, Lines 19-27; Column 44, Lines 9-14, receiving power from a battery backup at 3701, receiving a request for a telematics service at 3702, and determining if the request is for an emergency service at 3703, wherein if the request is not for an emergency service the request is denied at 3704 and if the request is for an emergency service, providing the emergency service at 3705. Receiving power from a battery backup can comprise receiving power when a main battery is no longer operational; Determining if at least one power mode transition criterion has been met can comprise determining if one of, detection of activity on a vehicle bus or receipt of a request for a telematics service is met, and the first mode is sleep mode(hibernate) and the second mode is normal mode).
Regarding claim 12, Link discloses the vehicle telematics device of claim 11, wherein the hibernatable circuit is configured to perform a function and wherein the hibernate control circuit is configured to control the power switch, while the main power is unavailable, to (i) supply the battery power to the power bus to cause the hibernatable circuit to exit the low power state and perform the function and (ii) remove the battery power from the power bus to cause the hibernatable circuit to enter the low power state in response to a determination that the hibernatable circuit has performed the function(Column 44, Lines 9-34, Determining if at least one power mode transition criterion has been met can comprise determining if one of, detection of activity on a vehicle bus or receipt of a request for a telematics service is met, and the first mode is sleep mode(hibernate) and the second mode is normal mode. Determining if at least one power mode transition criterion has been met can comprise determining if ignition off, no active telematics services, no activity on a vehicle BUS, and a wireless transceiver registered on a wireless network are met, and the first mode is normal mode and the second mode is sleep mode. The methods can further comprise determining if inactive phone input line is met).
Regarding claim 13, Link discloses the vehicle telematics device of claim 11, further comprising a non-hibernatable circuit configured to send the command signal to the hibernate control circuit to cause the hibernate control circuit to control the power switch to supply the battery power to the power bus to cause the hibernatable circuit to exit the low power state(Column 57, Lines 39-42, Once entered into sleep mode, the power management unit 4410 can monitor one or more of the following: service status, CAN bus activity, CNC registration, CNC configuration, Phone input line, and the like).
Regarding claim 14, Link discloses the vehicle telematics device of claim 11, wherein the command signal is a periodic command signal based on a clock signal and is periodically received by the hibernate control circuit, wherein the periodic command signal is configured to cause the hibernate control circuit to periodically supply and remove the battery power to the power bus(Column 41, Lines 30-33, Periodic wake-ups can be performed by an internal real-time clock 2804 of the VIC microprocessor to control the CNC 2703 for sleep/polling monitoring for incoming SMS messages.
Regarding claim 15, Link discloses the vehicle telematics device of claim 14, further comprising a processor configured to generate the periodic command signal based on a clock signal generated by the processor(Column 41, Lines 30-33, Periodic wake-ups can be performed by an internal real-time clock 2804 of the VIC microprocessor to control the CNC 2703 for sleep/polling monitoring for incoming SMS messages.
Regarding claim 16, Link discloses the vehicle telematics device of claim 15, wherein the processor is configured to control the clock signal to adjust a period of the periodic command signal(Column 73, Line 14(reset the periodic timer with the new value).
Regarding claim 17, Link discloses the vehicle telematics device of claim 11, further comprising a processor configured to perform a function and, in response to completion of the function, to send the command signal to the hibernate control circuit to control the power switch to remove the battery power from the power bus to cause the hibernatable circuit to enter the low power state(Column 57, Lines 48-62, When the power management unit 4410 has detected that it is appropriate to transition the PASS ECU 202 to either Sleep or Low-Power mode it can send messages to one or more of the software units to initiate a graceful shut down of the system. When each unit has completed the shutdown process a message can be sent back to the power management unit 4410 indicating that shutdown is complete. When all units have reported back that shutdown is complete the power management unit 4410 can be responsible for final PASS ECU 202 shutdown. The final system shutdown can include preparing service messages for call service and forwarding them to the CNC 2703 memory to facilitate a quick-call feature. Once all shutdown tasks are complete the AP 2702 can command the VIC 2705 to put the PASS ECU 202 into sleep mode or low-power mode as appropriate).
Regarding claim 18, Link discloses the vehicle telematics device of claim 11, wherein the hibernatable circuit comprises a processor, and the processor is configured to send the command signal to the hibernate control circuit to control the power switch to remove the battery power from the power bus to cause the processor to enter the low power state(Column 57, Lines 48-62, When the power management unit 4410 has detected that it is appropriate to transition the PASS ECU 202 to either Sleep or Low-Power mode it can send messages to one or more of the software units to initiate a graceful shut down of the system. When each unit has completed the shutdown process a message can be sent back to the power management unit 4410 indicating that shutdown is complete. When all units have reported back that shutdown is complete the power management unit 4410 can be responsible for final PASS ECU 202 shutdown. The final system shutdown can include preparing service messages for call service and forwarding them to the CNC 2703 memory to facilitate a quick-call feature. Once all shutdown tasks are complete the AP 2702 can command the VIC 2705 to put the PASS ECU 202 into sleep mode or low-power mode as appropriate).
Regarding claim 19, Link discloses the vehicle telematics device of claim 18, wherein the processor is further configured to program a counter to generate an additional command signal to the hibernate control circuit to control the power switch to supply the battery power to the power bus to cause the processor to exit the low power state upon expiration of the counter(Column 44, Lines 14-18, Determining if at least one power mode transition criterion has been met can comprise determining if a polling timer is met, and the first mode is sleep mode and the second mode is polling mode).
Regarding claim 20, Link discloses the vehicle telematics device of claim 11, further comprising a non-hibernatable circuit coupled to the local battery via a power bus different from the power bus controlled by the power switch, wherein the non-hibernatable circuit is configured to receive power from the local battery while the hibernatable circuit is in the low power state(Column 33, Lines 26-30, Another state can be a full power relying on battery backup. It can be desirable to turn off the GPS and any other non-communication related subsystem while operating on the back-up batteries).
Claims 21-30 are the method claims of the vehicle telematics device of claims 11-20, and thus disclosed by Link, as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/               Primary Examiner, Art Unit 2187